          Case 3:20-cv-00414-MC          Document 18        Filed 02/09/21      Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

RACHEL J. LAMBERT,                                    Civil No. 3:20-CV-00414-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

         Defendant.

         Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

in regard to Plaintiff’s application for a period of disability, disability insurance benefits, and

supplemental security income under Titles II and XVI of the Social Security Act be REVERSED

and REMANDED to the Commissioner of Social Security for further administrative

proceedings. On remand, the Administrative Law Judge will reevaluate the State agency

consultants’ opinions and provide legally sufficient reasons for accepting or rejecting any portion

thereof; reassess Plaintiff’s residual functional capacity; and, as necessary, obtain supplemental

vocational evidence to reevaluate whether there are significant jobs in the national economy that

Plaintiff could still perform despite her impairments. The ALJ will further develop the record,

offer Plaintiff the opportunity for a new hearing, and issue a new decision.

         IT IS FURTHER ORDERED that the Clerk will enter judgment pursuant to this order.

This remand should be made pursuant to sentence four of 42 U.S.C. § 405(g), and Plaintiff

should be entitled to reasonable attorney fees and costs, pursuant to 28 U.S.C. § 2412(d), upon

proper request to this Court.

                                9th
         IT IS SO ORDERED this _________ day of           February             , 2021.


Page 1    ORDER - [3:20-CV-00414-MC]
         Case 3:20-cv-00414-MC        Document 18   Filed 02/09/21   Page 2 of 2




                                             s/Michael J. McShane
                                           ____________________________________
                                           UNITED STATES DISTRICT JUDGE
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Civil Chief

s/ Justin L. Martin
JUSTIN L. MARTIN
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-3735




Page 2   ORDER - [3:20-CV-00414-MC]
